Citation Nr: 1511427	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran requested a Travel Board hearing in his October 2012 substantive appeal.  The record shows the RO scheduled the Veteran for a Board hearing to be held on September 17, 2014.  However, in a written statement received August 19, 2014, the Veteran requested that his hearing be cancelled.  As neither the Veteran nor his representative have requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed with adjudication of the Veteran's claim.  38 C.F.R. § 20.704(e) (2014).

In July 2014, the Veteran's representative, an agent, notified the RO that he was no longer representing the Veteran.  No reason was given for this action, nor was there any indication that the agent advised the Veteran of intent or desire to withdraw his representation.  Pursuant to 38 C.F.R. § 20.608 (2014), a representative wishing to withdraw representation subsequent to certification of the appeal must submit a motion of withdrawal with the Board, showing good cause for the withdrawal.  The Board sent a letter to the representative in February 2015 informing him of the requirements for a motion to withdraw under 20.608.  To date, no such motion has been received by the Board.  As such, the July 2014 correspondence is without effect as to representation of the issue presently certified to the Board on appeal. Thus, the Board assumes this agent remains the Veteran's representative with respect to the remaining issue on appeal.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, has been raised by the record in an August 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a disability rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in an October 2012 Statement of the Case.  Therefore, no further notice as to this claim is needed.  

The Veteran's service treatment records, VA medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in October 2010 and July 2012.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the medical evidence and lay statements and performed psychological examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.
 
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 70 percent disabling.  Therefore, to warrant a higher disability rating, the evidence must show total occupational and social impairment.

In a September 2010 written statement, the Veteran described getting very depressed whenever he faced a crisis in his life.  He also reported suffering from nightmares and having trouble keeping employment.  

The Veteran underwent VA examination in October 2010 in connection with his service connection claim.  During the examination, the Veteran reported feeling depressed and having trouble sleeping, with recurrent dreams and cold sweats once or twice a month.  The VA examiner noted that the Veteran had a moderate degree of depression, with no anxiety or anger.  The Veteran denied hallucinations, illusions, or delusions, and his thoughts and perceptions showed no abnormalities.  He had no memory difficulties and no episodes of aggression.  The VA examiner reported that there was no impairment of thought processes, social functioning, or normal activities of daily living.  The VA examiner diagnosed PTSD, but noted that it only accounted for 30 percent of the Veteran's current mental status, while recurrent major depressive disorder accounted for 70 percent.  The VA examiner indicated that the Veteran had long-term depression following childhood traumas.  The Veteran was assigned a GAF score of 70.

In his November 2010 Notice of Disagreement, the Veteran related that he experienced nightmares about being shot at constantly and had frequent crying spells.  He stated that thoughts of suicide crossed his mind frequently and that sometimes he did not leave the house for days because he did not want to be around people.  In an October 2011 written statement, the Veteran asserted that his PTSD symptoms had worsened due to side effects from a medication prescribed for hypertension.  He stated that his anxiety was worse and he suffered from panic attacks when out in public.  In September 2010 and October 2011 written statements, the Veteran's fiancée reported that the Veteran would wake up in cold sweats, and sometimes abruptly sit straight up and look around.  She indicated that he frequently suffered nightmares and would sometimes wake up screaming.  The Veteran's fiancée also reported that the Veteran was depressed all of the time, with lots of mood swings, crying spells, and panic attacks.

The Veteran again underwent VA examination in July 2012.  The VA examiner diagnosed PTSD and major depressive disorder, unrelated to the Veteran's military service.  The VA examiner attributed the symptoms of re-experiencing, increased arousal, and avoidance to PTSD, while attributing symptoms like anhedonia, depressed mood, withdrawal, and agoraphobia to major depressive disorder.  The VA examiner noted that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity, and attributed 30 percent of the impairment to PTSD and 70 percent to major depressive disorder.

In connection with his claim, in January 2013 the Veteran submitted a psychiatric / psychological impairment questionnaire completed by the Veteran's VA psychiatrist, Dr. D. Koziol.  Dr. Koziol assigned a GAF score of 48, and reported that the Veteran experienced deficiencies in mood, persistent irrational fears, deficiencies in work or school, and depression affecting the ability to function independently, appropriately, and effectively.  Dr. Koziol noted that the Veteran had a markedly limited ability to remember locations and work-like procedures, to maintain concentration for extended periods, and to complete a normal workweek without interruption from symptoms, with other work-related skills mildly or moderately limited.

Throughout the pendency of the appeal, the Veteran underwent periodic treatment through VA.  In a psychiatric assessment in August 2010, a VA clinician noted that the Veteran had depression symptoms, including poor energy, concentration, and sleep.  During a February 2011 general medicine visit, the Veteran reported occasionally feeling confused, anxious, and afraid to leave the house alone.  In a May 2012 treatment report, Dr. Koziol noted that the Veteran suffered from two problems, panic disorder and depressive disorder, not otherwise specified.  Dr. Koziol associated the Veteran's panic attacks causing intense fear and discomfort with the panic disorder, and the Veteran's low self-esteem, difficulty concentrating, depressed mood, impaired social function, and impaired work functioning, with his depressive disorder.  In a September 2012 examination, the Veteran reported feeling less depressed and anxious, and less nervous when leaving home.  In March 2013, the Veteran reported that his symptoms had improved but that he still had difficulty in crowded places.  Throughout the treatment records, it was noted that the Veteran did not have suicidal or homicidal ideation and did not experience hallucinations or delusions.  He demonstrated a linear, goal-directed thought process, cooperative behavior, and an appropriate appearance.  The Veteran was assigned GAF scores between 45 and 51.

Here, the Board finds the evidence demonstrates that throughout the period on appeal the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by a depressed mood, anxiety, poor concentration, panic attacks, trouble sleeping, crying spells, withdrawal, difficulty with social and work relationships, and some degree of suicidal ideation.  He reported feeling afraid to leave the house alone and experiencing frequent nightmares.

Further, the VA examiner in July 2012 found the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  Finally, clinicians assigned GAF scores ranging in large part from 45 to 51 during the period on appeal, with one score of 70, indicating a range of serious to moderate difficulty in social or occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not show total occupational and social impairment at any time during the pendency of the appeal, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Although the Veteran does have deficiencies in social relationships, he has been in a relationship with the same woman for several years.  Additionally, while the Veteran was markedly limited in some abilities related to work, Dr. Koziol found that he was only mildly or moderately limited in other areas, such as the ability to sustain an ordinary routine without supervision, to work in coordination with or proximity to others without distraction, and to accept instructions and respond appropriately to criticism from supervisors.  Although the Veteran reported experiencing suicidal ideation, none of the examination reports indicated suicidal thoughts or behavior.  VA clinicians noted throughout the period on appeal that the Veteran was well-groomed, cooperative, and otherwise able to cope with the activities of daily living.  Further, the Board finds it probative that both VA examiners specifically attributed many of the Veteran's symptoms to major depressive disorder rather than the Veteran's service-connected PTSD.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social is not established, the Board finds the preponderance of the evidence is against the assignment of a 100 percent disability rating at any time during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, poor concentration, panic attacks, trouble sleeping, crying spells, withdrawal, difficulty with social and work relationships, and some degree of suicidal ideation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

Here, the Veteran was granted entitlement to a TDIU on and after December 4, 2010.  As the Veteran has not appealed the effective date of this award, and as the Board finds that the evidence demonstrates that the effective date represents the day after the Veteran stopped working, the issue of entitlement to a TDIU is not before the Board.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


